NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                      IN THE DISTRICT COURT OF APPEAL
                                      OF FLORIDA
                                      SECOND DISTRICT

HALA LEWIS HARBY,                     )
                                      )
             Appellant,               )
                                      )
v.                                    )    Case No. 2D19-802
                                      )
MOHAMED WANIS HARBY,                  )
                                      )
             Appellee.                )
                                      )

Opinion filed September 25, 2019.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for
Pasco County; Linda H. Babb, Judge.

Mark F. Baseman of Felix, Felix &
Baseman, LLC, Tampa, for Appellant.

Heather A. Harwell of Law Office of
Heather A. Harwell, P.A., Wesley
Chapel, for Appellee.


PER CURIAM.

             Affirmed.


VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.